Citation Nr: 0611012	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of injuries 
to left shoulder, upper back, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In April 2005, a 
hearing was held before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was in an 
automobile accident in September 1951 that resulted in a 
fracture of his left clavicle for which he was treated.  A 
statement from G.A. Peters, M.D., dated in May 1978, noted 
that in addition to his service accident, the veteran injured 
his back in 1960 in another automobile accident and again in 
1977 when he fell on ice.  Current medical records show mild 
degenerative skeletal changes of the spine and healed 
fracture of the left clavicle.  There is also a letter from 
R.L. Troxel, M.D. dated in April 2005 which noted that the 
veteran's current neck and back pain could be related to his 
left shoulder accident in the 1950's.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant' s active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  
In this case, the Board believes that a medical opinion is 
necessary to determine whether the veteran has a current 
disability related to service. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a musculoskeletal 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that he/she has reviewed 
the claims folder.  All necessary 
special studies or tests should be 
accomplished.   

The examiner should determine current 
shoulder, back, and neck disabilities, 
if any.  He/she should also determine 
whether there is a 50 percent 
probability or greater that the 
veteran's current 
disability/disabilities is/are related 
to service.  Additionally, the examiner 
should reconcile his opinions with any 
contradictory evidence in the record.

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  Allow an appropriate period 
of time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






